Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment and argument received on 08/07/2021 has been considered. It is noted that claims 1, 2, 9-12, 16, 17, and 20 have been amended.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 10, and 17: A thorough search of the prior art did not reveal references that individually or collectively disclose, suggest, or render obvious, in combination with the other claimed limitations, a playing path for playing a spinning top toy game by a user, wherein the playing path comprises at least one of: a virtual playing path configured in a computer-implemented application of a user device, and a physical playing path configured by using at least one pre-prepared section, a spinning top comprising a top segment and a bottom segment, the top segment configured to drive air around a central axis of the spinning top thereby controlling radial direction of rotational motion of the spinning top, the bottom segment configured for serving as a spinning point of the spinning top relative to a surface; and a blower device comprising an air inlet port, an air outlet port, and a controlling means, the blower device configured to drive air to the spinning top through the air outlet port for providing the rotational motion and maneuvering of the spinning top by the user, wherein the controlling means includes a push button to actuate the blower device, and the controlling means is configured to regulate volume and velocity of air emerging from the air outlet port of the blower device, and wherein the rotational motion of the spinning top is achieved upon driving air onto the top segment of the spinning top through the air outlet port of the blower device such that the air impacting the top segment creates air pressure due to velocity of the air at a central portion of the spinning top which results in the rotational motion of the spinning top around the central axis thereof.


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345. The examiner can normally be reached Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715